           Case 1:20-cv-03828-JMF Document 69 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
AGUSTIN CAMANO ANZUREZ,                                                :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-3828 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
LA UNICA CARIDAD, INC., et al.,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         By letter filed December 24, 2020, see ECF No. 67, the Court has been advised that the
parties in this action, brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.
§ 201 et seq., have reached a settlement in principle. Under the FLSA, an employer who violates
the requirement that overtime wages be paid must pay both the unpaid overtime compensation
and an additional equal amount as liquidated damages. See id. § 216(b). In the event of a
settlement and dismissal under Rule 41 of the Federal Rules of Civil Procedure, the settlement —
including any proposed attorney’s fee award — must be scrutinized by the Court to ensure that it
is fair. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) (holding that
“stipulated dismissals settling FLSA claims with prejudice require the approval of the district
court or the DOL to take effect”); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36
(S.D.N.Y. 2012) (identifying factors a court may consider in evaluating the fairness and
reasonableness of a proposed FLSA settlement and the reasonableness of a proposed attorney’s
fee award). 1

         Accordingly, it is hereby ORDERED that, on or before January 11, 2021, the parties
must submit the settlement agreement to the Court along with a joint letter explaining the basis
for the proposed settlement and why, if parties contemplate dismissal under Rule 41, it should be
approved as fair and reasonable, with reference to the factors discussed in Wolinsky. See 900 F.
Supp. 2d at 335-36. The letter should also address, if applicable, any incentive payments to the
plaintiff and any attorney’s fee award to plaintiff’s counsel (with documentation to support the
latter, if appropriate).

        The parties are reminded that, now that they have reached a settlement, they have the
option to consent to proceed for all purposes before the assigned Magistrate Judge (the
appropriate form for which is available at http://nysd.uscourts.gov/node/754), in which case the


1
        Judicial approval is not required for a settlement of FLSA claims by way of a Rule 68(a)
offer of judgment. See Mei Xing Yu v. Hasaki Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019).
Case 1:20-cv-03828-JMF Document 69 Filed 12/28/20 Page 2 of 2
